Case: 14-14307   Date Filed: 06/15/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14307
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cv-01750-CEH-DAB



WACHOVIA MORTGAGE FSB,

                                                              Plaintiff-Appellee,

                                 versus

KELLY K. BROWN,

                                                         Defendant-Appellant,

THE UNKNOWN SPOUSE OF KELLY K. BROWN, et al.,

                                                                     Defendants.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 15, 2015)

Before HULL, MARTIN and ROSENBAUM, Circuit Judges.
                Case: 14-14307       Date Filed: 06/15/2015       Page: 2 of 5




PER CURIAM:

       Kelly Brown, appearing pro se, appeals the district court’s order remanding

the foreclosure action filed against her by Wachovia Mortgage FSB to Florida state

court and its order denying her motion for reconsideration of that order.1 After

Brown had removed the action to federal court based on 28 U.S.C. §§ 1441 and

1443, the district court remanded to state court for lack of subject-matter

jurisdiction. The district court also denied her motion for reconsideration, rejecting

her arguments that (1) the court failed to address a “core issue”; (2) removal was

proper; and (3) there was newly discovered information in the form of a newly

decided case by this Court. We affirm.

                                               I.

       We do not have jurisdiction to hear Brown’s claim that remand was

improper because the district court had jurisdiction under § 1441. Remand orders

are not reviewable on appeal unless the case was originally removed under section




1
  Contrary to Wachovia’s argument on appeal, Brown’s notice of appeal was not untimely as to
the remand order. Brown moved for reconsideration eight days after the district court entered its
remand order, and she filed her notice of appeal seven days after the court denied the
reconsideration motion. Because the motion for reconsideration stopped the clock to file a notice
of appeal, Brown timely appealed both the remand order and the denial of her motion for
reconsideration. See Fed. R. App. P. 4(a)(1)(A), (a)(4).


                                               2
                Case: 14-14307        Date Filed: 06/15/2015       Page: 3 of 5


1442 or 1443. 28 U.S.C. § 1447(d). 2 Here, Brown alleged in her removal notice

that the district court had removal jurisdiction pursuant to 28 U.S.C. §§ 1441 and

1443. We may only review Brown’s claim that removal was proper under § 1443.

See Alabama v. Conley, 245 F.3d 1292, 1293 n.1 (11th Cir. 2001) (per curiam)

(dismissing appeal of a remand order to the extent it challenged the district court’s

removal jurisdiction under § 1441, but evaluating jurisdiction under § 1443). And

for the same reason, the district court did not have jurisdiction to address the merits

of Brown’s motion for reconsideration to the extent that it went beyond removal

under § 1443. See Bender v. Mazda Motor Corp., 657 F.3d 1200, 1204 (11th Cir.

2011) (concluding that § 1447(d) bars the district court from reconsidering its

remand order). We dismiss Brown’s claim challenging remand and vacate the

district court’s denial of Brown’s motion for reconsideration to the extent it

reaches beyond the issue of whether removal was proper under § 1443.

                                                II.

       We do have jurisdiction to review Brown’s argument that remand was

improper because the district court had jurisdiction under § 1443. Under § 1443, a

defendant may remove a civil action that: (1) is “[a]gainst any person who is

denied or cannot enforce” in state court “a right under any law providing for the


2
 Our jurisdiction to consider remanded cases which were removed under § 1441 is only to
correct the district court’s error in wrongly concluding that it had jurisdiction. Boyd v. Homes of
Legend, Inc., 188 F.3d 1294, 1298 (11th Cir. 1999).
                                                3
               Case: 14-14307     Date Filed: 06/15/2015    Page: 4 of 5


equal civil rights of citizens of the United States, or of all persons within the

jurisdiction thereof”; or (2) is “[f]or any act under color of authority derived from

any law providing for equal rights, or for refusing to do any act on the ground that

it would be inconsistent with such law.”

      To remove an action under § 1443, the removal “petitioner must show that

the right upon which [she] relies arises under a federal law providing for specific

civil rights stated in terms of racial equality.” Conley, 245 F.3d at 1295 (quotation

omitted). A defendant’s reliance on broad constitutional or statutory provisions

does not support removal under § 1443 when those provisions “are phrased in

terms of general application available to all persons or citizens, rather than in the

specific language of racial equality that § 1443 demands.” Georgia v. Rachel, 384
U.S. 780, 792, 86 S. Ct. 1783, 1790 (1966) (referring to the First Amendment and

the Due Process Clause of the Fourteenth Amendment).

      Brown did not show that the Florida courts denied her a federal right stated

in terms of racial equality. She argued in her removal notice that her due process

rights were violated when the state court ignored her removal to tribal court and

incorrectly entered summary judgment against her. While Brown does assert that

she was denied her civil rights based on her race, the Due Process Clause of the

Fourteenth Amendment is “phrased in terms of general application available to all

citizens” and cannot form the basis of removal under § 1443. Rachel, 384 U.S. at


                                           4
              Case: 14-14307     Date Filed: 06/15/2015   Page: 5 of 5


792, 86 S. Ct. at 1790. The district court did not err by remanding her case for lack

of removal jurisdiction. Neither did it err by denying her motion for

reconsideration of that portion of the remand order. We affirm the district court’s

remand order and denial of Brown’s motion for reconsideration to the extent that

they address removal jurisdiction under § 1443.

      DISMISSED IN PART, VACATED IN PART, AND AFFIRMED IN
      PART.




                                          5